Case 1:20-cv-03321-UNA Document 1 Filed 11/13/20 Page 1of5

United States Distei KX Comet Fo

The District Of Columbla Creu

 

— Galoviel Amador 4427 3(-279-

 

 

 

USP Allenwood Case: 1:20-cv-03321 -
US, Pewiteutaru %:0. Box Zo09 Assigned To : Unassigned ——
White Deer. PA [2E87 Assign. Date : 11/13/2020

Description: FOIA/P - —__
ae Plaichte a oesenip rivacy Act (I-DECK)

1 Ve.

 

 

______Buveau of Alcohol. Tabaces and Firceovmas.
Chiek . Visclosur-e Divistou . Room S400

 

 

_ 650 Mass achusetts Avenue — VW.
Washinaston DC. 2022.6

- DeLendauwk

 

 

 

 

 

__ COMPLAINT FoR AWSUNCTIVE VWELTEE

 

 

 

I. this iS aw action _undey the a a: a

 

Defeat fa S U.S.C, $552. to order the production

_ af aieontica vecords (Compel Disclosure). ¢ OUCEY AMO

 

 

 

 

 

 

_ Bureau of Alcolsol . “Taloacco and Firearms documents and _

 

 

Files thot pertain ty Plait fe, sills the defendat
has wwpropevrlu withheld Fron plat fF.
2. “this Coaek has Auvisdiction over this action _

— pursuant ty S Us. Cc. § 552. fa) (4y(e). | - RECEIVED

a_i) Reig

 

 

 

 

 

 

 

 

 

 

 

NOV 13 2020

a | —

5 Cuvss ar, Cle ‘kal Court
= a ee 7 SS Us. Di Atiet Ci it Dis strict of Columbia |

 

 

 

 

 

 

 

 
Case 1:20-cv-03321-UNA Document1 Filed 11/13/20 Page 2 of 5

_3. _¥# lawh ft. Gala jel Avmacdsw’ 1s the — sub\e ct of
the Files and — documeuks. Hac have bee

 

 

reg uested and is the. Cegu ester of the Files

oo documedes white Wye deCodaurk iS wow
withholding . -
S

4 Dekendavct Bureau af Alcalal <= Tabacce and Eivearus

- San _aaencu, ot  +the United Stetes and has
— possess ion of the Files and documevts Hh at 0 lat wift

 

 

 

 

 

 

 

 

seeks .
5. __ by __ letter _dahed “Bune 25 2019 TE Galoeiel
Amador. the  Vlaivt fe C29, uested —_ vrecovds that
pertain fo him. (

 

 

 

 

6. bu letter doled Sune 30. 2017 Plain

 

_. __ecalyed an acKnow Ledagumenk” ie. veceust of his
__. Seep of Sty wrathiow Act ts “Fi oca®)/ a Vac Act

wequest and was aiven the pekerense: #_ Zol7—-or73.
Attached as Exbibit-A. |
Ws Bu letter dated  Ochbey 3] 2017 Plaivhtt

__iefo med the defendact Wat the  Plaiwht— — <til |

 

 

 

 

~

 

2.

 

 
Case 1:20-cv-03321-UNA Document 1 Filed 11/13/20 Page 3 of5

ag of Octer Bl. 20I7. bad nat —veceived awa _ - =

 

RCO es in _vesponse tr __Vlainr {£3 eguest a ¥i af vttHE
+ orth ey we Ga Pr ed thee. VA +o pe. iudovrmred as

 

 

 

+o the. status of his Fo x A —veguest.
Attached _ aS Exchiboit -~
Tt. Buy letter dabed — Nanuarn [6.2020  Plainb-e
aun d / the defendant of th 2 yy Bye 7 -
oe cove espondence AW A into ~ med +he delendaxt that ee

as of Sanuar 4 Ib 2026 the Plait still had

 

 

 

 

 

 

 

- not vecetved a Vesponse +o his Fora weguest.

— Vlaivh tt — Furtaer requested therein to be. / Woes
. as te ae status of his Fora request.

———— Attached —as_ Exhibit-c (seike by War of cevtvied ech
q. Bu, be-thew- dated Sula \3, 2020 Hae Plait $e

‘wormed the defende wit that as ok ~— Null w | 2. 2020

 

 

 

 

- +e 7 Plainh ft still had ust veceived a wespons-€.
ty his Fora LeGKL et. Plat waft GwtHaew Veg We Sted.
therein fo be  ivavmed as tn the status of

 

 

 

 

his  fForA v eguest
_ Attached os “Echibit-D (sea by wag of certified mai()
10. Bu letter dated  Auaust 8. 2020 the  VPlaivctFF

3

 

 

 
Case 1:20-cv-03321-UNA Document1 Filed 11/13/20 Page 4of5

—twhemed the defendawk Hat as of Auoust _¥. 2020
+e Vlain rt Ss

HL Wad wet eeceivied aA esponse

 

 

 

_f.

 

 

 

pis Fora veguest, Plain?  Fictnar requested
____thereim ty be informed as tothe status of _
his FOTA  vequest, Vlaintif futher informed tne
defender. in Tre Auaust 8.2020 etter, that i
the defendant _coubtuues fe iavore He Plaiubstt's
fot ceguek and allow= wp letters the Plait
imtends ty sue the _defendaut tro compel disclosure.

fHached as Ex Wilsit = E (Serck b "ya _ag,_of corthied YA iD_ oo
il. The Vlawhtt has vot —vveceived and Correspondence.

aa (re He. - defend auth SIMIC the / defewdotk senk

IZ, Pla ivf has a wight of access to the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

veguested Files and documents under S uU.s.c. &

 

S52 (a) (a) ie aud there is vLO Le al basis aris
the — defendart's _withholdina of said Files and

——dacaeneaits. factor mee. ne. — defendant is —in_vialabion —_
of the. Hime. allowed under Forr¢* bu which a

 

 

 

 

 

yy

 

 
Case 1:20-cv-03321-UNA Document 1 Filed 11/13/20 Page 5 of 5

response wut be aiven. -

WHEREFORE . plait veguests this Court *

 

GQ) Ovdec defendaxk tr provide access to the requested

= docum urs 5

G5 Exgedite this

¥. yo ceed ma, as provided Poy Iw.

25 .s ve. F/b57? *%

GB) Award plaintiff costs and ceasonable _attrnens fees

in this action . as

and

provided iw 5 WS.C-$ 552 a4);

_ Ch Grant “sunk other and further

yeliet as

be deemed \ust and

—

Yay
ai

 

prover ‘

Respectfully _sulbwitted .
Stay Gabriel Amadeo

Galoviel Awmadov 427 3(-274
Use Allenwesd

Sis Penitectiary x ¥.0 + Boye 3000
white Deer. PA 17°87
Dated * Octtbewr 3l. Zoz

 

 

 
